Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 1/19/2022 has been entered.  Claim 1 remains pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 4-7, filed 1/19/2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest wherein the displaying of the combining relationship between the one or more parts comprises: Attorney Docket No. 1030681-001185 Application No. 17/050,069 Page 3 of 7
displaying a first portion of the first part and a second portion of the second part that is combined with the first portion to be in correspondence with each other,
wherein the displaying of the first portion of the first part and the second portion of the second part that is combined with the first portion to be in correspondence with each other comprises:
displaying, in the 3D space, a 3D shape of a thread according to sewing connecting the first portion to the second portion,
wherein the displaying of the 3D shape of the thread comprises:
determining the 3D shape of the thread by referring to at least one of the 3D shape of the body and the 3D shapes of the one or more parts such that the 3D shape of the thread does not overlap with the 3D shape of the body and the 3D shapes of the one or more parts in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DIANE M WILLS/            Primary Examiner, Art Unit 2619